


Exhibit 10.14

 

DINEEQUITY, INC. 2010 CASH LONG TERM INCENTIVE PLAN (LTIP) FOR COMPANY OFFICERS

 

1.                                       Purpose.   The purpose of the
DineEquity, Inc. 2010 Cash Long Term Incentive Plan (LTIP) for Company Officers
(the “Plan”) is to provide DineEquity, Inc. (the “Company”) with an effective
means of attracting, retaining, and motivating Company Officers by linking an
annual cash reward to the company’s Total Shareholder Return (TSR) as compared
to the companies which comprise the Value Line Restaurant Company Index.

 

2.                                       Eligibility.   Any Officer of the
Company is eligible to participate in the Plan.

 

3.                                       Administration.   The Plan shall be
administered by the Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”).  Except as otherwise expressly provided
in the Plan, the Committee shall have full power and authority to interpret and
administer the Plan, to approve the Eligible Officers and the amounts, types and
terms of the awards, to adopt, amend, and rescind rules and regulations, and to
establish terms and conditions, not inconsistent with the provisions of the
Plan, for the administration and implementation of the Plan, provided, however,
that the Committee may not, after the date of any award, make any changes that
would adversely affect the rights of a recipient under such award without the
consent of the recipient.  The determination of the Committee on all matters
shall be final and conclusive and binding on the Company and all participants.

 

4.                                       Plan Highlights.

 

·                  Plan can pay out from 0% to 200% of target annually based
upon DineEquity Total Shareholder Return performance over a rolling 3 year
period after the initial cycle, if the plan is continued beyond the 2012 plan
year.

 

·                  DineEquity performance is measured relative to the TSR of the
Value Line Restaurant Company Index

 

·                  For this initial cycle only, there will be a “phase-in”
period where relative TSR performance will be measured and a portion of the
award can be earned at the end of Year 2

 

·                  Maximum LTIP cash payout at the end of Year 2 will be
“capped” at 50% of target

 

·                  Maximum LTIP cash payout at the end of Year 3 will be capped
at 150% of target.  The total potential payout is up to 200% of target when you
add Year 2 and Year 3

 

·                  Annual renewal of LTIP Cash beyond Year 3 is subject to the
approval of the Committee

 

1

--------------------------------------------------------------------------------


 

5.                                       Awards.   Awards may be made by the
Committee in such amounts as it shall determine in cash as follows:

 

Payout Table For Year 2 and Year 3 Only

 

Example

 

Target Award of:

 

$100,000

 

Range of Opportunty

 

$0 to $200,000

 

Award at Threshold

 

$50,000

 

Award at Maximum

 

$200,000

 

 

Year 2 Payout Table(1)

 

Year 3 Payout Table (1)

 

Total Payout Opportunity

 

 

 

Payout as a

 

 

 

Payout as a%

 

 

 

TSR %ile Rank

 

% of Target

 

TSR%ile Rank

 

of Target

 

Year 2 + Year 3

 

<33rd

 

0

 

<33rd

 

0

 

0

 

33rd

 

25

%

33rd

 

25

%

50

%

50th

 

50

%

50th

 

50

%

100

%

60th

 

50

%

60th

 

75

%

125

%

70th

 

50

%

70th

 

100

%

150

%

80th

 

50

%

80th

 

150

%

200

%

 

--------------------------------------------------------------------------------

(1) Points between data shown interpolated on a linear basis

 

Payout Examples

 

 

 

 

 

Year 2

 

 

 

 

 

Year 3

 

 

 

 

 

 

 

 

 

 

 

Payout as %

 

Year 2 $

 

 

 

Payout as %

 

Year 3 $

 

 

 

Total

 

Scenarios

 

Year 2 TSR

 

of Target

 

Payout

 

Year 3 TSR

 

of Target

 

Payout

 

Total Payout as % of Target

 

Payout

 

A

 

60th

 

50

%

$

50,000

 

70th

 

100

%

$

100,000

 

150

%

$

150,000

 

B

 

25th

 

0

%

$

0

 

50th

 

50

%

$

50,000

 

50

%

$

50,000

 

C

 

80th

 

50

%

$

50,000

 

20th

 

0

%

$

0

 

50

%

$

50,000

 

 

Should the plan extend beyond 3 years, the payout table will be:

 

Normal Payout Table

 

TSR % ile Rank

 

Payout%

 

< 33rd

 

0

%

33rd

 

50

%

50th

 

100

%

60th

 

125

%

70th

 

150

%

>80th

 

200

%

 

2

--------------------------------------------------------------------------------


 

6.                                       Adjustments and Reorganizations.  
The Committee may make such adjustments to awards granted under the Plan as it
deems appropriate in the event of changes that impact the Company.

 

In the event of any merger, reorganization, consolidation, change of control,
recapitalization, separation, liquidation, stock dividend, stock split,
extraordinary dividend, spin-off, split-up, rights offering, share combination,
or other change in the corporate structure of the Company the award that may be
delivered under the Plan shall be subject to such equitable adjustment as the
Committee may deem appropriate.

 

In the preceding paragraph, “change of control” means any of the following
events:

 

a.                                       An acquisition (other than directly
from the Company) of any voting securities of the Company by any Person (as used
in Section 13(d) or 14(d) of the Securities Exchange Act, and including any
“group” as such term is used in such sections) who immediately after such
acquisition is the Beneficial Owner (as used in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 40 percent or more of the
combined voting power of the Company’s then outstanding voting securities;
provided that, in determining whether a change of control has occurred, voting
securities which are acquired by (i) an employee benefit plan (or a trust
forming a part thereof) maintained by the Company or any subsidiary of the
Company, (ii) the Company or any subsidiary of the Company, (iii) any Person
that, pursuant to Rule 13d-1 promulgated under the Securities Exchange Act, is
permitted to, and actually does, report its beneficial ownership of voting
securities of the Company on Schedule 13G (or any successor Schedule) (a “13G
Filer”) (provided that, if any 13G Filer subsequently becomes required to or
does report its Beneficial Ownership of voting securities of the Company on
Schedule 13D (or any successor Schedule) then such Person shall be deemed to
have first acquired, on the first date on which such Person becomes required to
or does so file, Beneficial Ownership of all voting securities of the Company
Beneficially Owned by it on such date, or (iv) any person in connection with a
Non-Control Transaction (as hereinafter defined), will not constitute an
acquisition which results in a change of control;

 

b.                                      Consummation of:

 

(1)                                  a merger, consolidation, or reorganization
involving the Company or any direct or indirect subsidiary of the Company,
unless:

 

(A)                              the stockholders of the Company immediately
before such merger, consolidation, or reorganization will own, directly or
indirectly, immediately following such merger, consolidation, or reorganization,
at least 50 percent of the combined voting power of the outstanding voting
securities of the corporation resulting from

 

3

--------------------------------------------------------------------------------


 

such merger, consolidation, or reorganization (the “Surviving Company”) or any
parent thereof in substantially the same proportion as their ownership of the
voting securities of the Company immediately before such merger, consolidation,
or reorganization; and

 

(B)                                the individuals who were members of the Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, or reorganization constitute a majority of the members of the
Board of Directors of the Surviving Company or any parent thereof; and

 

(C)                                no person (other than the Company, any
subsidiary of the Company, any employee benefit plan (or any trust forming a
part thereof) maintained by the Company, any Schedule 13G Filer, the Surviving
Company, any subsidiary or parent of the Surviving Company, or any person who,
immediately prior to such merger, consolidation, or reorganization, was the
Beneficial Owner of 40 percent or more of the then outstanding voting securities
of the Company) is the Beneficial Owner of 40 percent or more of the combined
voting power of the Surviving Company’s then outstanding voting securities;

 

(D)                               a transaction described in clauses (A) through
(C) above is referred to herein as a “Non-Control Transaction;”

 

(2)                                  the complete liquidation or dissolution of
the Company; or

 

(3)                                  a sale or other disposition of all or
substantially all of the assets of the Company (other than a sale or other
disposition to an entity (1) of which at least 50% of the combined voting power
of the outstanding voting securities are owned, directly or indirectly, by
stockholders of the Company in substantially the same proportion as their
ownership of the voting securities of the Company, (2) a majority of whose board
of directors is comprised of individuals who were members of the Board
immediately prior to the execution of the agreement providing for such sale or
other disposition and (3) of which no Person (other than the Company, any
Subsidiary of the Company, any employee benefit plan (or any trust forming a
part thereof) maintained by the Company, any Schedule 13G Filer, the Surviving
Corporation, any Subsidiary or parent of the Surviving Corporation, or any
Person who, immediately prior to such merger, consolidation or reorganization,
was the Beneficial Owner of 40% or more of the then outstanding voting
securities of the Company) has Beneficial Ownership of 40% or more of the
combined voting power of the entity’s outstanding voting securities.

 

4

--------------------------------------------------------------------------------


 

c.                                       Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by Company stockholders, was approved by a vote of
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
(including, but not limited to, a consent solicitation).

 

d.                                      Notwithstanding the foregoing, a change
of control will not be deemed to occur solely because any person (a “Subject
Person”) acquires beneficial ownership of more than the permitted amount of the
outstanding voting securities of the Company as a result of the acquisition of
voting securities by the Company which, by reducing the number of voting
securities outstanding, increases the proportional number of shares beneficially
owned by the Subject Person, provided that if a change of control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the beneficial owner of any additional
voting securities which increases the percentage of the then outstanding voting
securities beneficially owned by the Subject Person, then a change of control
will be deemed to have occurred.

 

7.                                       Tax Withholding.   The Company shall
have the right to (i) make deductions from any settlement of an award under the
Plan in an amount sufficient to satisfy withholding of any federal, state, or
local taxes required by law, or (ii) take such other action as may be necessary
or appropriate to satisfy any such withholding obligations. The Committee may
determine the manner in which such tax withholding may be satisfied.

 

8.                                       Expenses.   The expenses of
administering the Plan shall be borne by the Company.

 

9.                                       Amendments.   The Board shall have
complete power and authority to amend the Plan, provided that the Board shall
not amend the Plan in any manner that requires shareholder approval under
applicable law without such approval. No amendment to the Plan may, without the
consent of the individual to whom the award shall theretofore have been awarded,
adversely affect the rights of an individual under the award.

 

10.                                 Effective Date of the Plan.   The Plan was
effective on January 1, 2010 the date of its adoption by the Board (the
“Effective Date”).

 

11.                                 Termination.   The Board may terminate the
Plan or any part thereof at any time, provided that no termination may, without
the consent of the individual to whom any award shall theretofore have been
made, adversely affect the rights of an individual under the award.

 

5

--------------------------------------------------------------------------------


 

12.                                 Other Actions.   Nothing contained in the
Plan shall be deemed to preclude other compensation plans which may be in effect
from time to time or be construed to limit the authority of the Company to
exercise its corporate rights and powers.

 

6

--------------------------------------------------------------------------------
